Name: Commission Regulation (EEC) No 3472/80 of 30 December 1980 supplementing the Annex to Regulation (EEC) No 3130/78 determining intervention centres for olive oil, as a result of Greek accession
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31980R3472Commission Regulation (EEC) No 3472/80 of 30 December 1980 supplementing the Annex to Regulation (EEC) No 3130/78 determining intervention centres for olive oil, as a result of Greek accession Official Journal L 363 , 31/12/1980 P. 0047 - 0048 Finnish special edition: Chapter 3 Volume 12 P. 0260 Greek special edition: Chapter 03 Volume 32 P. 0173 Swedish special edition: Chapter 3 Volume 12 P. 0260 Spanish special edition: Chapter 03 Volume 20 P. 0093 Portuguese special edition Chapter 03 Volume 20 P. 0093 COMMISSION REGULATION (EEC) No 3472/80 of 30 December 1980 supplementing the Annex to Regulation (EEC) No 3130/78 determining intervention centres for olive oil, as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (1), and in particular Article 146 thereof, Whereas Commission Regulation (EEC) No 3130/78 (2) determines the intervention centres for olive oil in the producer Member States ; whereas the said list of centres should be supplemented to take account of Greek accession, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3130/78 is hereby supplemented by the list of Greek intervention centres given in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 291, 19.11.1979, p. 17. (2) OJ No L 370, 30.12.1978, p. 58. >PIC FILE= "T0017898">